Opinión disidente emitida por el
Juez Asociado Señor Kol-thoff Caraballo.
Respetuosamente, disiento. En primer lugar difiero en cuanto a la apreciación de la mayoría de que la controver-sia en el presente caso se enmarca a la luz del principio de legalidad. En todo caso, el presente caso requiere interpre-tar simplemente si la prueba logró demostrar, más allá de *150duda razonable, uno de los elementos esenciales del delito, en este caso, el engaño.
Por otro lado, como bien señala la Sentencia de la ma-yoría, el inciso (d) del Art. 105 del antiguo Código Penal, 33 L.P.R.A. sec. 4067 (ed. 2001), fue aprobado a raíz de una Sentencia de este Tribunal en el caso Pueblo v. Medina Gaud, Núm. CR-82-14, que apuntalaba una laguna en este artículo en los casos en que la víctima fuese compelida (obligada) al acto mediante engaño, y que tal engaño dis-minuyera sustancialmente su capacidad para consentir. En la referida Sentencia, citando la propia Sentencia de la mayoría en el caso de autos, “un médico se le imputó el delito de tentativa de violación por haber tocado partes íntimas del cuerpo de una paciente de manera lasciva, mientras simulaba realizar un examen vaginal”. (Énfasis nuestro.) Sentencia, pág. 21.
Como vemos, en Pueblo v. Medina Gaud, supra, el en-gaño consistió en que la víctima permitió el acto lascivo porque se encontraba bajo la creencia de que en realidad le estaban haciendo un examen vaginal. Asimismo, el médico intencionalmente engañó a la víctima haciéndole creer que lo que le realizaba era un acto válido, relacionado con su función como galeno. Considerando lo anterior, entiendo que los elementos de la percepción de la víctima así como la intención del victimario en el caso de autos, son simila-res a los de Pueblo v. Medina Gaud, supra, que provocaron la enmienda al Art. 105 del derogado Código Penal de 1974, introduciendo así el inciso (d) en cuestión.
Como bien concluye la Sentencia de la mayoría, no hay duda de que la acción cometida por el peticionario Lugo Fabre constituyó un acto lascivo. Ahora bien, ¿conocía el peticionario Lugo Fabre que al momento de cometer su fe-choría la víctima se encontraría bajo los efectos de una anestesia? Sin duda lo conocía, pues él mismo había hecho todos los arreglos de admisión y demás pormenores, hasta dejar a la señora N.S.P. (su víctima) totalmente lista en la *151presencia del médico que la anestesiaría.(1) De no conocer el peticionario —como claramente lo conocía— que la víctima se encontraba bajo los efectos de una anestesia, ¿se habría atrevido a cometer el acto lascivo?(2) No me queda la menor duda de que no se hubiera atrevido.
De manera que, en el caso de autos, mientras el médico anestesió a la señora N.S.P. para un procedimiento total-mente lícito, el peticionario Lugo Fabre utilizó intencional-mente tal procedimiento para cometer su fechoría. Sin duda, la señora N.S.P. fue competida mediante engaño por-que ella prestó su consentimiento al momento de que la anestesiaron para la realización de un procedimiento lícito, mientras Lugo Fabre sabía que lo utilizaría para el acto lascivo. De esta manera, el peticionario indujo a su víctima a “tener por cierto lo [que él sabía] que [no era]”. No hay duda, desde mi perspectiva, que eso constituye el elemento de engaño que exige el referido artículo. Por esta razón, disiento respetuosamente.

(1) No pasemos por alto que el peticionario Lugo Fabre es un enfermero gra-duado con una maestría precisamente en anestesia, por lo que tenía que conocer que el procedimiento para el cual la señora N.S.P. estaba haciendo admisión requeriría anestesia. De hecho, la prueba también demostró que fue el propio Lugo Fabre quien transportó a la señora N.S.P., del cuarto donde había ocurrido la intervención lícita del médico hacia el cuarto de recuperación donde ocurrió el acto lascivo.


(2) El hecho de que la víctima hubiese despertado en medio del acto —aunque en realidad y como señala la Sentencia de la mayoría estaba seminconsciente— y que fuera el temor la que le impidiera gritar pidiendo ayuda, no cambia el resultado, pues, al ella despertar de su total inconsciencia, ya el acto se había cometido, aunque el peticionario no había terminado su desagradable actuación.